DETAILED ACTION
Remarks
In an effort to obviate the lack-of-enablement rejection under § 112(a) detailed below, the Examiner conducted 07/13/2022 with Applicant’s representative Elliot Lipins, suggesting that Applicant amend the instant Claim 1 by limiting the “preliminary metal layer”/“preliminary electrode layer” and “etching” solution(s) to only those materials taught by Applicant’s Specification.  However, after consultation with the Applicant, Mr. Lipins informed the Examiner that the Applicant preferred to receive a written Office action in lieu of a notice of allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner hereby acknowledges applicant's election without traverse of Group I, Claims 1-11, in the reply filed on 06/28/2022.  
Claims 12-20 are hereby withdrawn from consideration because they fail to read on an elected invention.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
METHOD OF MANUFACTRUING DISPLAY PANEL UTILIZING RATIO OF ETCHING REMOVAL SPEEDS FOR IMPROVING REFLECTIVITY (or similar).

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the instant Specification fails to enable the full scope of metal-layer materials and etching solutions encompassed by Claim 1.  Claims 2-11 are also rejected for depending from rejected base Claim 1.
Specifically, the instant application discloses an etching method involving a distinct ratio of etching removal speeds that is germane to only a particular combination of metals and etchants that exhibit certain, inherent, physical characteristics.
For example, the instant Specification contemplates utilizing relatively few materials, teaching:
1) that the “preliminary metal layer”/“preliminary electrode layer” (e.g. MP-P/EL-P) may include one or more of copper, aluminum, or titanium (see ¶ [0054 & 60] & Line 11 of the instant Claim 1, teaching that the “preliminary electrode layer” comprises the “preliminary metal layer”), and
2) that the etching solution involves “a non-hydro-peroxide etching solution” such as “a phosphoric acid/acetic acid/nitric acid-based etching solution in the wet process” (see ¶ [0066 & 106]).

However, in stark contrast to the narrow breadth of the instant application, the scope of instant Claim 1 would foreclose potential infringers from utilizing any and all conductive materials for the “preliminary metal layer”/“preliminary electrode layer” (e.g. MP-P/EP-P), and any “etching” solution(s), so long as they satisfy this relationship of Claim 1:
“[Equation 1] 1 ≤ ER2/ER1 ≥ 3
wherein in Equation 1, ER1 and ER2 are removal speeds of the preliminary oxide layer and the preliminary metal layer in the same unit area, respectively.”
	
Regarding incommensurateness between the claimed invention and the specification, MPEP § 2164.08 advises that:
“the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims… [and the] propriety of a rejection [is] based upon the scope of a claim relative to the scope of the enablement concerns
(1) how broad the claim is with respect to the disclosure and
(2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.”.  

Regarding Criterion (1), as demonstrated supra, the instant application does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with Claim 1.  Particularly, because the instant Specification only discloses only a paltry few material options for use as the claimed “preliminary metal layer”/“preliminary electrode layer” (e.g. Al, Cu, Ti; see again ¶ [0054]) and the “etching” solution(s) (e.g. “phosphoric acid/acetic acid/nitric acid-based”; see ¶ [00106]), the instant application fails to enable the full scope of Claim 1, which neglects to limit the “preliminary metal layer”/“preliminary electrode layer” and “etching” solution(s) to any specific metals or etchants.
 Regarding Criterion (2), one of ordinary skill in the art would not only be unable to make and use the entire scope of the claimed invention (e.g. any generic “metal” or “etching” solution) because not every combination of metal and etching solutions would satisfy the “removal speed[s] ER” detailed by the claimed “Equation 1”, but one of ordinary skill in the art would most assuredly be required to perform undue experimentation in order to determine, from the list of all known combinations of metals and etching solutions, which exhibit the relationship of etching “removal speed[s] ER” in accordance with “Equation 1” of Claim 1.  
As Applicant is undoubtedly well aware, etching removal speed is inherently dependent upon both the specific metal being etched and the specific etching solution used.  Thus, the choice of materials for metals and etchant solutions is of critical importance for achieving the relationship of etching removal speeds required by “Equation 1”.  To better illustrate the breathtaking number of possible metal/etchant combinations foreclosed by Claim 1, the Examiner directs Applicant’s attention to the CRC Handbook of Metal Etchants (Walker et al., United States, CRC Press, 1990; from hereinafter “The Handbook”; see attached).  The Handbook provides an extensive catalogue of both patternable materials and corresponding etching solutions, spanning over fourteen hundred pages.  The Handbook illustrates the colossal scale of metal/etchant combinations preempted by Claim 1.  Furthermore, The Handbook’s sprawling index of metal/etchant combinations, per se, is most assuredly “undue” in view of Applicant’s meager disclosure, because this innumberable set of possible material combinations would effect a near-Sisyphean experimental burden upon one skilled in the art.
Thus the breadth of Claim 1, encompassing all possible combinations of metals and etching solutions that may satisfy “Equation 1”, is entirely incommensurate with applicant’s narrow disclosure (see MPEP § 2164.08 teaching that “[l]imitations and examples in the specification do not generally limit what is covered by the claims”; see also MPEP § 2164.04 teaching that a lack-of-enablement rejection is proper when “the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims”) 

Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.  However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole.  These so-called Wands factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The pertinent Wands factors apply to the instant application as follows: 
(A) As detailed above, the breadth of Claim 1 is overly broad and not commensurate with the limited scope of the disclosure.  
 (C) The prior art of record does not indicate that other combinations of metals and etching solutions, besides applicant’s disclosed metals (one or more of Al, Cu, Ti) and etching solutions (phosphoric acid/acetic acid/nitric acid-based), that achieve the etching removal speed relationship of claimed “Equation 1”.
 (F) The instant inventors provide no meaningful direction related to alternative combinations of metals and etching solutions besides applicant’s disclosed combination of metals (one or more of Al, Cu, Ti) and etching solutions (phosphoric acid/acetic acid/nitric acid-based).  
(G) There exist no working examples of the claimed invention other than applicant’s disclosed combination of metals (one or more of Al, Cu, Ti) and etching solutions (phosphoric acid/acetic acid/nitric acid-based). 
(H) The quantity of experimentation needed to practice the invention is undue because the claimed breadth, which practically encompasses all known combinations of metals and etching solutions that may satisfy the claimed “Equation 1”, is entirely incommensurate with applicant’s narrow working examples, combining one or more of Al, Cu, Ti, and phosphoric acid/acetic acid/nitric acid-based etching solution.  
Consequently, this rejection under 35 U.S.C. 112(a) is proper because the instant application, considered in its entirety, fails to enable the full scope of Claim 1.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See PTO-892 Notice of References Cited attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892